DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/01/2021 has been placed in record and considered by the examiner.

NOTICE for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14, 17, 18, 23, 25 and 27-30  is rejected under 35 U.S.C. 102 (a)(1) as anticipated by Takeda et al. (EP 3809650 A1, hereinafter ‘TAKEDA’).
claim 1, TAKEDA teaches a method for wireless communication at a user equipment (UE) (Fig. 9 UE 20), 2comprising: 
3combining a first physical downlink control channel candidate corresponding 4to a first search space set and a second physical downlink control channel candidate 5corresponding to a second search space set to form a combined physical downlink control 6channel candidate ([0099] The UE can configure information indicating that a PDCCH candidate in one search space set is associated with a PDCCH candidate in another search space set via higher layer signaling. The information can be, in one example, information indicating that a PDCCH candidate in one search space set is softly combined with a PDCCH candidate in another search space set. [0175] the control section 401 (see Fig. 13, [0157-0158]) can soft-combine a PDCCH candidate of the first search space set corresponding to a part of the plurality of CORESETs (e.g., the first CORESET) with a PDCCH candidate of the second search space set corresponding to a part of the plurality of CORESETs (e.g., the second CORESET). [0176] the first CORESET and the second CORESET can be configured as separate CORESETs); 
7assigning an additional physical downlink control channel candidate to a set of 8physical downlink control channel candidates, wherein the additional physical downlink 9control channel candidate comprises the combined physical downlink control channel 10candidate ([0175] the control section 401 can soft-combine a PDCCH candidate of the first search space set corresponding to a part of the plurality of CORESETs (e.g., the first CORESET) with a PDCCH candidate of the second search space set corresponding to a part of the plurality of CORESETs (e.g., the second 
11monitoring the combined physical downlink control channel candidate based 12at least in part on the assigning ([0006] user terminal (User Equipment (UE)) monitors a downlink control channel (e.g., physical downlink control channel (PDCCH)) on the basis of a configured control resource set (CORESET) and search space. [0177] where the soft combining is applied to two PDCCHs (DCIs) transmitted in two CORESETs, the control section 401 can count the number of times of decoding as one or two times).

Regarding claim 14, TAKEDA teaches 12ordering jointly the combined physical downlink control channel candidate 3and one or more physical downlink control channel candidates in the set of physical downlink 4control channel candidates based at least in part on corresponding search space set indices 5associated with the combined physical downlink control channel candidate and search space 6set indices associated with the one or more physical downlink control channel candidates in 7the set of physical downlink control channel candidates (Fig. 5 [0080-0081]) network can transmit a PDCCH candidate in accordance with the following method: (1) A part of given PDCCH candidates corresponding to CORESET #1 (the TCI state is associated with TRP #1) is transmitted using TRP #1 (2) A part of the PDCCH candidates corresponding to CORESET #2 (the TCI state is associated with TRP #2) is transmitted using TRP #2.  The UE, when 

Regarding claim 17, TAKEDA teaches 1wherein the combined physical downlink 2control channel candidate is defined over one or more search space indices of a set of search 3space set indices (Fig. 5 [0080-0081]) network can transmit a PDCCH candidate in accordance with the following method: (1) A part of given PDCCH candidates corresponding to CORESET #1 (the TCI state is associated with TRP #1) is transmitted using TRP #1 (2) A part of the PDCCH candidates corresponding to CORESET #2 (the TCI state is associated with TRP #2) is transmitted using TRP #2.  The UE, when receiving the entire PDCCH candidates, can decode the PDCCH candidates. Here, the UE can use the part of PDCCH candidates of the above item (1) and the part of PDCCH candidates of the above item (2) for soft combining. [0099] The UE can configure information indicating that a PDCCH candidate in one search space set is associated with a PDCCH candidate in another search space set via higher layer signaling. The information can be, in one example, information 

1 Regarding claim 18, TAKEDA teaches 2ordering the combined physical downlink control channel candidate based at 3least in part on a sum of search space indices of the combined physical downlink control 4channel candidate (Fig. 5 [0080-0081]) network can transmit a PDCCH candidate in accordance with the following method: (1) A part of given PDCCH candidates corresponding to CORESET #1 (the TCI state is associated with TRP #1) is transmitted using TRP #1 (2) A part of the PDCCH candidates corresponding to CORESET #2 (the TCI state is associated with TRP #2) is transmitted using TRP #2.  The UE, when receiving the entire PDCCH candidates, can decode the PDCCH candidates. Here, the UE can use the part of PDCCH candidates of the above item (1) and the part of PDCCH candidates of the above item (2) for soft combining. [0175] The control section 401 can determine that PDCCH candidates in a plurality of search spaces are soft-combined on the basis of the configuration information. In one example, the control section 401 can soft-combine a PDCCH candidate of the first search space set corresponding to a part of the plurality of CORESETs (e.g., the first CORESET) with a PDCCH candidate of the second search space set corresponding to a part of the plurality of CORESETs (e.g., the second CORESET), on the basis of the above-mentioned configuration information. [0176] the first CORESET and the second CORESET can be configured as separate CORESETs (by different CORESET configurations), or can be configured as a part of the same one CORESET (by one CORESET configuration) (ordering the combined physical downlink 

Regarding claim 23, TAKEDA teaches a1 method for wireless communication at a base station (Fig. 9 Base station 11), comprising:
2configuring an association between a first physical downlink control channel candidate corresponding to a first search space set and a second physical downlink control channel candidate corresponding to a second search space set to form a combined physical 5downlink control channel candidate ([0099] The UE can configure information indicating that a PDCCH candidate in one search space set is associated with a PDCCH candidate in another search space set via higher layer signaling (by Base Station, implicit). The information can be, in one example, information indicating that a PDCCH candidate in one search space set is softly combined with a PDCCH candidate in another search space set.); and
6transmitting an indication of the association between the first physical 7downlink control channel candidate and the second physical downlink control channel 8candidate ([0099] The UE can configure information indicating that a PDCCH candidate in one search space set is associated with a PDCCH candidate in another search space set via higher layer signaling (by Base Station, implicit)).  

Regarding claim 25, TAKEDA teaches 12allocating physical downlink control channel candidates to a set of physical 3downlink control channel candidates ([0080-0081]) network can transmit a PDCCH candidate in accordance with the and
4transmitting a second indication of the physical downlink control channel 5candidates of the set of physical downlink control channel candidates (Fig. 5 [0080-0081]) network can transmit a PDCCH candidate in accordance with the following method: (1) A part of given PDCCH candidates corresponding to CORESET #1 (the TCI state is associated with TRP #1) is transmitted using TRP #1 (2) A part of the PDCCH candidates corresponding to CORESET #2 (the TCI state is associated with TRP #2) is transmitted using TRP #2.  The UE, when receiving the entire PDCCH candidates, can decode the PDCCH candidates).

1Regarding claim 27, TAKEDA teaches wherein a first control resource set associated 2with the first search space set has a different pool index configuration than a second control resource set associated with the second search space set (Fig. 5 [0080-0081]) network can transmit a PDCCH candidate in accordance with the following method: (1) A part of given PDCCH candidates corresponding to CORESET #1 (the TCI state is associated with TRP #1) is transmitted using TRP #1 (2) A part of the PDCCH candidates corresponding to CORESET #2 (the TCI state is associated with TRP #2) is transmitted using TRP #2.  The UE, when receiving the entire PDCCH candidates, can decode the PDCCH candidates.).  

claim 28, TAKEDA teaches wherein a first control resource set associated 2with the first search space set and a second control resource set associated with the second 3search space set have a same pool index configuration (([0020] Pools configured for CORSETS and corresponding parameters given to the UE. [0080-0081]) network can transmit a PDCCH candidate in accordance with the following method: (1) A part of given PDCCH candidates corresponding to CORESET #1 (the TCI state is associated with TRP #1) is transmitted using TRP #1 (the first pool index configuration) (2) A part of the PDCCH candidates corresponding to CORESET #2 (the TCI state is associated with TRP #2) is transmitted using TRP #2 (the second pool index configuration).  The UE, when receiving the entire PDCCH candidates, can decode the PDCCH candidates. [0176] The DCIs transmitted in these PDCCH candidates can be the same DCI or can be different parts of one DCI. Moreover, the first CORESET and the second CORESET can be configured as separate CORESETs (by different CORESET configurations), or can be configured as a part of the same one CORESET (by one CORESET configuration)).

Regarding claim 29, the claim with features mutatis mutandis of claim 1, is rejected for the same reason as set forth for claim 1.
 
Regarding claim 30, the claim with features mutatis mutandis of claim 23, is rejected for the same reason as set forth for claim 23.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (EP 3809650 A1, hereinafter ‘TAKEDA’) in view of Taherzadeh Boroujeni et al. (US 20200351896 A1, hereinafter ‘BOROUJENI’).
Regarding claim 2, TAKEDA teaches 12determining that the set of physical downlink control channel candidates 3including the additional physical downlink control channel candidate, the first physical 4downlink control channel candidate, and the second physical downlink control channel 5candidate, satisfies a threshold ([0020] The configuration of CORESET can mainly include information regarding PDCCH resource-related configuration and RS-related configuration. The parameters mentioned below can be given to the UE via higher layer signaling (CORESET configuration) for CORESET #p (e.g., 0 ≤ p < 3) configured in each DL BWP. [0067] a plurality of CORESETs corresponding to a plurality of TCI state 
7wherein monitoring the combined physical downlink control channel 8candidate is based at least in part on the set of physical downlink control channel candidates 9including the additional physical downlink control channel candidate satisfying the threshold ([0067] ; the number of CORESETs for each DL BWP is limited to a given number (e.g., three), the number of PDCCH candidates monitored by the UE increases by the number of configured CORESETs. (Fig. 5, [0081]) The UE, when receiving the entire PDCCH candidates, can decode (monitoring and decoding) the threshold comprising a threshold number of physical 6downlink control channel candidates within a time interval ([0024] The search space configuration mainly includes information regarding PDCCH monitoring-related configuration and decoding-related configuration, and can include, in one example, information regarding at least one of the following: Search space identifier (search space ID) CORESET identifier (CORESET-ID) to which the search space configuration is related Information indicating whether it is a common search space (C-SS) or a UE-specific search space (UE-SS) Number of PDCCH candidates for each aggregation level (AL) Monitoring periodicity Monitoring offset Monitoring pattern in slot (e.g., 14-bit bitmap). [0067] a plurality of CORESETs corresponding to a plurality of TCI state configurations is configured in the UE; the number of CORESETs for each DL BWP is limited to a given number (e.g., three), so the maximum number of multi-TRP is also limited. the number of PDCCH candidates monitored by the UE increases by the number of configured CORESETs, and the processing load on the UE will increase, provides an obvious disclosure for a threshold number of physical 6downlink control channel candidates within a time interval, physical 6downlink control channel candidates being limited by limited number of CORSETs in the BWP. See also Figs. 5-7).
TAKEDA does not expressly disclose that the threshold comprising a threshold number of physical 6downlink control channel candidates within a time interval.
In an analogous art, BOROUJENI teaches the threshold comprising a threshold number of physical 6downlink control channel candidates within a time interval ([0103] If the WTRU identifies a multi-CORESET search space, then at 706 the WTRU may determine the associated CORESETs. [0106]  limits on the maximum number of blind decodes in a time slot may be assumed for a WTRU. To limit the complexity of channel estimation by the WTRUs, the number of CCEs that are covered by the PDCCH candidates that a WTRU may blindly decode in a slot may be limited. [0107] In an example, the search space parameters may be designed such that the limits on the number of candidates and the number of covered CCEs are satisfied with a high probability. For the low-probability cases that exceed the limits, rules may be set to drop some of the PDCCH candidates from the blind decoding process to satisfy the hard limits (threshold for number of PDCCH candidates)).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of BOROUJENI to the system control channel candidates monitoring of TAKEDA in order to take the advantage of a method for limiting the complexity of channel estimation by the WTRUs (BOROUJENI: [0106]).

Regarding claim 3, TAKEDA teaches 2determining a first control resource set associated with the first search space 3set (Fig. 5 [0080-0081]) network can transmit a PDCCH candidate in accordance with the following method: (1) A part of given PDCCH candidates corresponding to CORESET #1 (the TCI state is associated with TRP #1) is transmitted using TRP #1. The UE, when receiving the entire PDCCH candidates, can decode the PDCCH candidates);
4identifying a first pool index configuration associated with the first control 5resource set, wherein monitoring the combined physical downlink control channel candidate is based at least in part on the first pool index configuration ([0020] The configuration of CORESET can mainly include information regarding PDCCH resource-related configuration and RS-related configuration. The parameters mentioned below can be given to the UE via higher layer signaling (CORESET configuration) for CORESET #p (e.g., 0 ≤ p < 3) configured in each DL BWP. the parameters mentioned below can be notified (configured) to the UE for each CORESET: CORESET identifier (ID) Scramble ID of demodulation reference signal (DMRS) for PDCCH Time duration of CORESET indicated by the number of consecutive symbols (e.g., time duration or CORESET-time-duration) Frequency domain resource allocation (e.g., information indicating a given number of resource blocks that constitutes CORESET (CORESET-freq-dom)) Mapping type (information indicating interleave or non-interleave) from the control channel element (CCE) in CORESET to the resource element group (REG) (e.g., CORESET-CCE-to-REG-mapping-type) Information indicating the size (the number of REGs in the REG bundle) of the group (REG bundle) including a given number of REGs (e.g., CORESET-REG-bundle-size), Information indicating the cyclic shift (CS) (CS amount or CS index) for the interleaver of the REG bundle (e.g., CORESET-shift-index) Transmission configuration indication (TCI) state for PDCCH (also referred to as DMRS antenna port QCL information (antenna port QCL) for PDCCH reception, etc.) Indication of presence or absence of the TCI field in DCI (e.g., DCI format 1_0 or DCI format 1_1) transmitted by PDCCH in CORESET #p (e.g., TCI-PresentInDCI). (Fig. 5 [0080-0081]) network can 
TAKEDA does not expressly disclose 7determining a threshold for physical downlink control channel candidates 8associated with the first pool index configuration (TAKEDA [0067], discloses a plurality of CORESETs corresponding to a plurality of TCI state configurations is configured in the UE; the number of CORESETs for each DL BWP is limited to a given number (e.g., three), so the maximum number of multi-TRP is also limited. the number of PDCCH candidates monitored by the UE increases by the number of configured CORESETs. (Fig. 5 [0080-0081]) network can transmit a PDCCH candidate in accordance with the following method: (1) A part of given PDCCH candidates corresponding to CORESET #1 (the TCI state is associated with TRP #1) is transmitted using TRP #1. The UE, when receiving the entire PDCCH candidates, can decode the PDCCH candidates, provides an obvious disclosure of determining a threshold for physical downlink control channel candidates 8associated with the first pool index configuration).
  In an analogous art, BOROUJENI teaches determining a threshold for physical downlink control channel candidates 8associated with the first pool index configuration ([0103] If the WTRU identifies a multi-CORESET search space, then at 706 the WTRU may determine the associated CORESETs. [0106]  limits on the maximum number of blind decodes in a time slot may be assumed for a WTRU. To limit the complexity of channel estimation by the WTRUs, the number of CCEs that are covered by the PDCCH candidates that a WTRU may blindly decode in a slot may be limited. [0107] In an example, the search space parameters may be designed such that the limits on the number of candidates and the number of covered CCEs are satisfied with a high probability. For the low-probability cases that exceed the limits, rules may be set to drop some of the PDCCH candidates from the blind decoding process to satisfy the hard limits (threshold for number of PDCCH candidates)).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of BOROUJENI to the system control channel candidates monitoring of TAKEDA in order to take the advantage of a method for limiting the complexity of channel estimation by the WTRUs (BOROUJENI: [0106]).

Regarding claim 4, TAKEDA teaches 2determining a second control resource set associated with the second search 3space set (Fig. 5 [0080-0081]) network can transmit a PDCCH candidate in accordance with the following method: (1) A part of given PDCCH candidates corresponding to CORESET #1 (the TCI state is associated with TRP #1) is transmitted using TRP #1; (2) A part of the PDCCH candidates corresponding to CORESET #2 (the TCI state is associated with TRP #2) is transmitted using TRP #2); 
4identifying a second pool index configuration associated with the second 5control resource set, wherein monitoring the combined physical downlink control channel 6candidate is based at least in part on the second pool index configuration ([0020] Pools configured for CORSETS and corresponding parameters given to the UE. (Fig. 5 [0080-0081]) network can transmit a PDCCH candidate in accordance with the following method: (1) A part of given PDCCH candidates corresponding to CORESET #1 (the TCI state is associated with TRP #1) is transmitted using TRP #1 (the first pool index configuration) (2) A part of the PDCCH candidates corresponding to CORESET #2 (the TCI state is associated with TRP #2) is transmitted using TRP #2.  The UE, when receiving the entire PDCCH candidates, can decode the PDCCH candidates. Here, the UE can use the part of PDCCH candidates of the above item (1) and the part of PDCCH candidates of the above item (2) for soft combining. See also Figs. 6 and 7).
TAKEDA does not expressly disclose 7 determining a threshold for physical downlink control channel candidates 8associated with the second pool index configuration (TAKEDA [0067], discloses a plurality of CORESETs corresponding to a plurality of TCI state configurations is configured in the UE; the number of CORESETs for each DL BWP is limited to a given number (e.g., three), so the maximum number of multi-TRP is also limited. the number of PDCCH candidates monitored by the UE increases by the number of configured CORESETs. (Fig. 5 [0080-0081]) network can transmit a PDCCH candidate in accordance with the following method: (1) A part of given PDCCH candidates corresponding to CORESET #1 (the TCI state is associated with TRP #1) is transmitted using TRP #1. The UE, when receiving the entire PDCCH 
  In an analogous art, BOROUJENI teaches determining a threshold for physical downlink control channel candidates 8associated with the second pool index configuration ([0103] If the WTRU identifies a multi-CORESET search space, then at 706 the WTRU may determine the associated CORESETs. [0106]  limits on the maximum number of blind decodes in a time slot may be assumed for a WTRU. To limit the complexity of channel estimation by the WTRUs, the number of CCEs that are covered by the PDCCH candidates that a WTRU may blindly decode in a slot may be limited. [0107] In an example, the search space parameters may be designed such that the limits on the number of candidates and the number of covered CCEs are satisfied with a high probability. For the low-probability cases that exceed the limits, rules may be set to drop some of the PDCCH candidates from the blind decoding process to satisfy the hard limits (threshold for number of PDCCH candidates)).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of BOROUJENI to the system control channel candidates monitoring of TAKEDA in order to take the advantage of a method for limiting the complexity of channel estimation by the WTRUs (BOROUJENI: [0106]).

Regarding claim 5, TAKEDA teaches 2determining that the first pool index configuration is different than the second 3pool index configuration ([0020] Pools 
4assigning the additional physical downlink control channel candidate to the 5first pool index configuration, or the second pool index configuration, or both, wherein 6monitoring the combined physical downlink control channel candidate is based at least in part 7on that the first pool index configuration is different than the second pool index 8configuration (Figs. 5, 6A, 6B, 7A-7C, [0084-0089]: Fig. 7A illustrates an example of the case where the frequency resources of each CORESET included in one PDCCH candidate are units of each REG bundle. The UE can determine the resource amount corresponding to the PDCCH candidate in CORESET (e.g., a resource amount in units of at least one of CCE, CCE group, REG, REG bundle, PRB, etc.) on the basis of the configuration of CORESET specified by a CORESET ID. The UE, when monitoring one PDCCH candidate over a plurality of CORESETs, can determine the resource amount of each CORESET portion on the basis of each CORESET configuration. Fig. 7B illustrates an example in which both time and frequency resource of each CORESET included in one PDCCH candidate are different. In this example, CORESET #1 is one-symbol length and CORESET #2 is two-symbol length. In addition, the frequency resource of the CORESET #1 portion of the PDCCH candidate is larger than that of the CORESET #2 portion).  

1 Regarding claim 6, TAKEDA teaches 2determining that the first pool index configuration and the second pool index 3configuration have a same pool index configuration ([0020] Pools configured for CORSETS and corresponding parameters given to the UE. [0080-0081]) network can transmit a PDCCH candidate in accordance with the following method: (1) A part of given PDCCH candidates corresponding to CORESET #1 (the TCI state is associated with TRP #1) is transmitted using TRP #1 (the first pool index configuration) (2) A part of the PDCCH candidates corresponding to and
4assigning the additional physical downlink control channel candidate to the 5first pool index configuration associated with the first control resource set or the second pool 6index configuration associated with the second control resource set (Figs. 5, 6B [0081-0086] The UE, when receiving the entire PDCCH candidates, can decode the PDCCH candidates. Here, the UE can use the part of PDCCH candidates of the above item (1) and the part of PDCCH candidates of the above item (2) for soft combining. In the case where one PDCCH candidate or AL is mapped to more than one, i.e., a plurality of CORESETs, the PDCCH candidate or AL can be separated into subsets associated with different CORESETs. The UE can perform receiving process on the assumption that a PDCCH candidate in the search space corresponding to the search space set configuration is transmitted over each CORESET of CORESET IDs #1 and #2 as illustrated in Fig. 6B. Moreover, in the example of Fig. 6B, the PDCCH frequency resources over a plurality of CORESETs are the same over the plurality of CORESETs. See also [0175]),
7wherein monitoring the combined physical downlink control channel 8candidate is based at least in part on that the first pool index configuration and the second 9pool index configuration have the same pool index configuration (Figs. 5, 6B [0081, 0085] The UE, when receiving the entire PDCCH candidates, can decode the PDCCH candidates. Here, the UE can use the part of PDCCH candidates of the above item (1) and the part of PDCCH candidates of the above item (2) for soft combining The UE can perform receiving process on the assumption that a PDCCH candidate in the search space corresponding to the search space set configuration is transmitted over each CORESET of CORESET IDs #1 and #2 as illustrated in Fig. 6B).  

Regarding claim 7, TAKEDA teaches 2identifying that the UE is configured with a number of physical downlink 3control channel candidates in the set of physical downlink control channel candidates 4including the additional physical downlink control channel candidate ([0079-0081] one PDCCH candidate is mappable over a plurality of CORESETs. In the second embodiment, in the UE, one search space (a search space set) associated with more than one CORESET can be configured. Each PDCCH candidate or each AL can be mapped to any one or more of the configured more than one CORESET. In one example, the network can transmit a PDCCH candidate in accordance with the following method: (1) A part of given PDCCH candidates corresponding to CORESET #1 (the TCI state is associated with TRP #1) is transmitted using TRP #1 (2) A part of the PDCCH candidates corresponding to CORESET #2 (the TCI state is associated with TRP #2) is transmitted using TRP #2. The UE, when receiving the entire PDCCH candidates, can decode the PDCCH candidates. Here, the UE can use the part of PDCCH candidates of the above item (1) 
TAKEDA does not explicitly disclose 5determining that the number of physical downlink control channel candidates 6satisfies a threshold number of blind decoding physical downlink control channel candidates 7for a primary serving cell or a threshold number of control channel elements for the primary 8serving cell, or both, 9wherein monitoring the combined physical downlink control channel 10candidate is based at least in part on the number of physical downlink control channel 11candidates satisfying the threshold number of blind decoding physical downlink control 12channel candidates for the primary serving cell or the threshold number of control channel 13elements for the primary serving cell, or both.
BOROUJENI teaches determining that the number of physical downlink control channel candidates 6satisfies a threshold number of blind decoding physical downlink control channel candidates 7for a primary serving cell or a threshold number of control channel elements for the primary 8serving cell, or both (Fig. 1D [0057] the gNBs 180a, 180b, 180c may implement Coordinated Multi-Point (CoMP) technology (CoMP uses Primary serving cell, well known). For example, WTRU 102a may receive coordinated transmissions from gNB 180a and gNB 180b (and/or gNB 180c). [0102-0103] After receiving search space (SS) configuration 702 (e.g., through RRC or other higher layer signaling from primary serving cell, obvious, see Fig. 1D [0057]), a WTRU may determine, at 704. If the WTRU identifies a multi-CORESET search space, then at 706 the WTRU may determine the associated CORESETs. At 708, the WTRU 
wherein monitoring the combined physical downlink control channel 10candidate is based at least in part on the number of physical downlink control channel 11candidates satisfying the threshold number of blind decoding physical downlink control 12channel candidates for the primary serving cell or the threshold number of control channel 13elements for the primary serving cell, or both ([0102-0103] After receiving search space (SS) configuration 702 (e.g., through RRC or other 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of BOROUJENI to the system control channel candidates monitoring of TAKEDA in order to take the advantage of a method for limiting the complexity of channel estimation by the WTRUs (BOROUJENI: [0106]).

Regarding claim 8, TAKEDA teaches identifying blind decoding physical downlink control channel candidates in 3the set of physical downlink control channel candidates or control channel elements in the set 4of physical downlink control channel candidates, or both associated with a common search 5space set ([0024] The search space configuration mainly includes information regarding PDCCH monitoring-related configuration and decoding-related configuration, and can include, in one example, information regarding at least one of the following: Search space identifier (search space ID) CORESET identifier (CORESET-ID) to which the search space configuration is related Information indicating whether it is a common search space (C-SS) or a UE-specific search space (UE-SS) Number of PDCCH candidates for each 
TAKEDA is silent about 6excluding the blind decoding physical downlink control channel candidates, or 7the control channel elements, or both associated with the common search space set from the 8threshold number of blind decoding physical downlink control channel candidates for the 9primary serving cell or the threshold number of control channel elements for the primary 10serving cell, or both.
  BOROUJENI teaches excluding the blind decoding physical downlink control channel candidates, or 7the control channel elements, or both associated with the common search space set from the 8threshold number of blind decoding physical downlink control channel candidates for the 9primary serving cell or the threshold number of control channel elements for the primary 10serving cell, or both ([0098] the WTRU may receive one PDCCH on the common search space. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of BOROUJENI to the system control channel candidates monitoring of TAKEDA in order to take the advantage of a method for limiting the complexity of channel estimation by the WTRUs (BOROUJENI: [0106]).

1 Regarding claim 21, TAKEDA teaches 2separately counting control channel elements of the combined physical 3downlink control channel candidate for a nonoverlapping control channel per slot ([0088] Fig. 7A illustrates an example of the case where the frequency resources of each CORESET included in one PDCCH candidate are units of each REG bundle. The UE can determine the resource amount 
TAKEDA is silent about nonoverlapping control channel threshold per slot.
 BOROUJENI teaches nonoverlapping control channel threshold per slot ([0103] If the WTRU identifies a multi-CORESET search space, then at 706 the WTRU may determine the associated CORESETs. [0106]  limits on the maximum number of blind decodes in a time slot may be assumed for a WTRU. To limit the complexity of channel estimation by the WTRUs, the number of CCEs that are covered by the PDCCH candidates that a WTRU may blindly decode in a slot may be limited).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the fast flooding technique of BOROUJENI to the system control channel candidates monitoring of TAKEDA in order to take the advantage of a method for limiting the complexity of channel estimation by the WTRUs (BOROUJENI: [0106]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (EP 3809650 A1, hereinafter ‘TAKEDA’) in view of Taherzadeh Boroujeni et al. (US 20200351896 A1, hereinafter ‘BOROUJENI’) and with further in view of Qualcomm Incorporated (R1-1807353 “Remaining issues on control resource set and search space”, hereinafter ‘QUALCOMM’).
Regarding claim 9, TAKEDA and BOROUJENI do not explicit disclose 2identifying a UE-specific search space set associated with a lowest search 3space index; and 4identifying a number of blind decoding physical downlink control channel 5candidates or a number of control channel elements, or both associated with the UE-specific 6search space set, 7wherein monitoring the combined physical downlink control channel candidate is based at least in part on the number of blind decoding physical downlink control channel candidates or the number of control channel elements, or both associated with the 10UE-specific search space set.  
In an analogous art, QUALCOMM teaches identifying a UE-specific search space set associated with a lowest search 3space index; and 4identifying a number of blind decoding physical downlink control channel 5candidates or a number of control channel elements, or both associated with the UE-specific 6search space set, 7wherein monitoring the combined physical downlink control channel candidate is based at least in part on the number of blind decoding physical downlink control channel candidates or the number of control channel elements, or both associated with the 10UE-specific search space set (Page 3/11-4/11 Section 4: Working assumption: •At least for Case 1-1 and Case 1-2, map all candidates of USS search-space-set with lower SS set ID before candidates of USS with higher ID; •	If all candidates in a SS set can’t be mapped, any candidates in the SS set and in any subsequent SS sets are dropped (not mapped). (Section 4.1) Proposal 4: In CA, 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of QUALCOMM to the system control channel candidates monitoring of TAKEDA and BOROUJENI in order to take the advantage of a method of limiting blind decoding UE for significantly reducing computational complexity and memory usage with a small manageable loss of PDCCH scheduling efficiency when supporting carrier aggregation to improve the UE throughput (QUALCOMM: Page 4/11, Section 4.1).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (EP 3809650 A1, hereinafter ‘TAKEDA’) in view of Tiirola et al. (US 20190215098 A1, hereinafter ‘TIIROLA’).
R1egarding claim 24, TAKEDA does not explicitly disclose 2configuring a priority between the first physical downlink control channel 3candidate corresponding to the first search space set and the second physical downlink 4control channel candidate corresponding to the second search space set; and 5transmitting a second indication of the priority between the first physical 6downlink control channel candidate corresponding to the first search space set and the second 7physical downlink control channel candidate corresponding to the second search space set.
In an analogous art, TIIROLA teaches configuring a priority between the first physical downlink control channel 3candidate corresponding to the first search space set and the second physical downlink 4control channel candidate corresponding to the second search space set; and 5transmitting a second indication of the priority between the first physical 6downlink control channel candidate corresponding to the first search space set and the second 7physical downlink control channel candidate corresponding to the second search space set ([0053] the assignment of PDCCH candidates on a CORESET may start with a first search space set such as a common search space set, and may then continue with a second, third, . . . search space set such as user-specific search space sets, according to search space set priorities; [0054]  multiple CORESETs or search space sets assigned to a UE. See also Fig. 7a Steps 700->705->730).
  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take technique of TIIROLA to the system control channel candidates monitoring of TAKEDA in order to take the advantage of a method for reducing PDCCH blocking, configuring more BD candidates and/or CCEs for UE to improve performance and throughput of networks and network node (TIIROLA: [0104]).


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (EP 3809650 A1, hereinafter ‘TAKEDA’) in view of Lee et al. (US 20210028961 A1, hereinafter ‘LEE’).
Regarding claim 26, TAKEDA does not explicitly disclose 2receiving a UE capability; 3configuring a threshold number of combined physical downlink control 4channel candidates within a time interval based at least in part on the UE capability, 
In analogous art, LEE teaches receiving a UE capability (Fig. 10, S1001, [0413] The base station may receive the UE capability information from the UE. See also Fig. 11 S1101);
3configuring a threshold number of combined physical downlink control 4channel candidates within a time interval based at least in part on the UE capability, wherein 5the threshold number of physical downlink control channel candidates within the time 6interval is per slot or physical downlink control channel span ([0409] The UE capability information may include information for a maximum number of control channel elements (CCEs) capable of being channel-estimated per PDCCH monitoring span. In the disclosure, the PDCCH monitoring span may be referred to as a PDCCH monitoring span or a PDCCH monitoring occasion. [0413] The base station may receive the UE capability information from the UE, and may transmit and/or configure the information for the PDCCH monitoring span based on the UE capability information so that a UE capability is not exceeded.); and
7transmitting a second indication of the threshold number of combined physical 8downlink control channel candidates ([0411] Next, the processor 1221 may receive, from the base station, information fora PDCCH monitoring span through the RF unit 1223 (S1002). [0412] The information for the PDCCH monitoring span may include information for a search space set and/or information for a control channel set (control 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the reporting a maximum number of CCEs technique of LEE to the system control channel candidates monitoring of TAKEDA in order to take the advantage of a method for enabling flexible and efficient resource utilization in various service types and performing more accurate channel estimation (LEE: [0020-9921]).





Allowable Subject Matter
Claims 10-13, 15, 16, 19, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and in intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10, TAKEDA, BOROUJENI, TIIROLA, QUALCOMM and LEE either alone or in combination fails to teach 
2determining a remainder of physical 

Regarding claim 11, TAKEDA, BOROUJENI, TIIROLA, QUALCOMM and LEE either alone or in combination fails to teach 
12determining that the first pool index configuration associated with the first 3control resource set is different than the second pool index configuration associated with the 4second control resource set; 5determining that the combined physical downlink control channel candidate is 6for a UE-specific search space associated with the primary serving cell, wherein the 7combined physical downlink control channel candidate is allocated to the UE based at least in 8part on determining that the first pool index configuration is different than the second pool 9index configuration and that the combined physical downlink control channel candidate is for 10a UE-specific search space; and 11applying the combined physical downlink control channel candidate to the 12threshold number of blind decoding physical downlink control channel candidates for the 13primary serving cell, the combined physical downlink control channel is counted for 14overbooking of physical downlink control channel candidates for the 

Regarding claim 12, TAKEDA, BOROUJENI, TIIROLA, QUALCOMM and LEE either alone or in combination fails to teach 
2determining that the first pool index configuration associated with the first 3control resource set and the second pool index configuration associated with the second 4control resource set have a same pool index configuration; and 5determining that the combined physical downlink control channel candidate is 6for a UE-specific search space associated with the primary serving cell, wherein monitoring 7the combined physical downlink control channel candidate is based at least in part on the UE- 8specific search space associated with the primary serving cell.  

Regarding claim 13, the claim being dependent on claim 12, is interpreted same as claim 12  

Regarding claim 15, TAKEDA, BOROUJENI, TIIROLA, QUALCOMM and LEE either alone or in combination fails to teach 
1wherein the search space set indices 2associated with the combined physical downlink control channel candidate have a higher 3priority than the search space set indices associated with the one or more physical downlink 4control channel candidates.  

claim 16, TAKEDA, BOROUJENI, TIIROLA, QUALCOMM and LEE either alone or in combination fails to teach 

2determining a first priority associated with a first search space set index of the 3combined physical downlink control channel candidate;
4determining a second priority associated with a second search space set index 5of the combined physical downlink control channel candidate;
6determining a sum of the first search space set index and the second search 7space set index of the combined physical downlink control channel candidate;
8determining that the first search space set index or the second search space set 9index is a lowest or a highest search space set index of a set of search space set indices; and
10ordering the combined physical downlink control channel candidate with 11respect to other combined physical downlink control channel candidates in the set of physical 12downlink control channel candidates based at least in part on the first priority associated with 13the first search space set index, the second priority associated with the second search space 14set index, the lowest or the highest search space index of the combined physical downlink 15control channel candidate, the sum of the first search space set index and the second search 16space set index, or any combination thereof,
17wherein monitoring the combined physical downlink control channel 18candidate is based at least in part on the first priority, the second priority, the ordering, or any 19combination thereof.  

claim 19, TAKEDA, BOROUJENI, TIIROLA, QUALCOMM and LEE either alone or in combination fails to teach 
2identifying a physical downlink control channel demodulation reference signal 3scrambling identifier associated with the combined physical downlink control channel candidate; and Attorney Docket No. PR965.01 (103038.2466)Qualcomm Ref. No. 201235 745refraining from separately counting control channel elements of the combined 6physical downlink control channel candidate for a nonoverlapping control channel threshold 7per slot, 8wherein the physical downlink control channel demodulation reference signal 9scrambling identifier associated with the combined physical downlink control channel 10candidate has a same value as a physical downlink control channel demodulation reference 11signal scrambling identifier associated with the first search space set, or the second search 12space set, or both.  

Regarding claim 20, TAKEDA, BOROUJENI, TIIROLA, QUALCOMM and LEE either alone or in combination fails to teach 
2determining that a physical downlink control channel demodulation reference 3signal scrambling identifier associated with the combined physical downlink control channel 4candidate has a different value than a physical downlink control channel demodulation 5reference signal scrambling identifier associated with the first search space set or the second 6search space set, or both, 7wherein monitoring the combined physical downlink control channel 8candidate is based at least in part on the determining.  

Regarding claim 22, TAKEDA, BOROUJENI, TIIROLA, QUALCOMM and LEE either alone or in combination fails to teach 
wherein: 2combining the first physical 
5a threshold number of combined physical downlink control channel candidates 6within a time interval is based at least in part on the capability of the UE; and
7the threshold number of combined physical downlink control channel 8candidates are per slot or physical downlink control channel span.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
FRENNE et al. (US 20220038207 A1), describing ROBUSTNESS FOR CONTROL CHANNEL
Zhang et al. (US 20220007400 A1), describing CONTROL CHANNEL MONITORING AND INFORMATION ELEMENT TRANSMISSION METHODS AND APPARATUSES, DEVICE AND STORAGE MEDIUM
Moon et al. (US 20210385826 A1), describing METHOD FOR TRANSMITTING AND RECEIVING SIGNALS FOR ULTRA RELIABLE LOW LATENCY COMMUNICATION
Taherzadeh Boroujeni et al. (US 20210352501 A1), describing RELIABILITY ENHANCEMENT IN DOWNLINK COMMUNICATION
LIU et al. (US 20210345308 A1), describing INFORMATION TRANSMISSION METHOD AND COMMUNICATIONS APPARATUS
LEE et al. (US 20210320821 A1), describing METHOD FOR PERFORMING CHANNEL ESTIMATION IN WIRELESS COMMUNICATION SYSTEM AND APPARATUS THEREFOR
Salah et al. (US 20210160002 A1), describing Method And Apparatus For Determining PDCCH Monitoring Capability In Mobile Communications
Zhou et al. (US 20210143943 A1), describing HARQ Acknowledgement Codebook Transmission In Unlicensed Band
Hamidi-Sepehr et al. (US 20210037607 A1), describing PER-SPAN PDCCH MONITORING ENHANCEMENTS
Papasakellariou; Aris (US 20210014837 A1), describing MONITORING OF DOWNLINK CONTROL CHANNELS FOR COMMUNICATION WITH MULTIPLE TRANSMISSION-RECEPTION POINTS
Seo et al. (US 20200404669 A1), describing METHOD FOR TRANSMITTING OR RECEIVING SIGNAL IN WIRELESS COMMUNICATION SYSTEM AND DEVICE THEREFOR
Qualcomm Incorporated, "Remaining issues on control resource set and search space"
Intel Corporation, "Remaining details and corrections on CORESETs and search spaces"
ITRI, "Clarification on PDCCH search space"
Huawei et al., "Discussion and TP on CORESET and search space configuration"
NTT DOCOMO, INC., "Offline summary for AI 7.1.3.1.2 Search space"

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413